Title: To Thomas Jefferson from Benjamin Stoddert, [11 March 1801]
From: Stoddert, Benjamin
To: Jefferson, Thomas



[Navy Dept 11th. March 1801]

The Ship Ganges Captain Mullowny, of 24 Guns, sailed the 26th Jany. 1801 for Batavia, to cruise a few months in the Straits of Sunda for the protection of our East India trade the principal danger being from Privateers from the Isle of France, and to return with as many  vessels under Convoy as could be collected. It was always intended to send after her, the Ship Connecticut, of the same size, now ready at New London—but she has not been ordered out, because it was thought that she should in the first instance wait for the fate of the Treaty. afterwards that she should carry out the ratification to the Isle of France; for the effect which might be produced by it on the Privateers of that place.—and latterly, because it was thought right, that she should wait for Instructions from the new Administration.
The Ganges, was ordered to treat in those distant seas, the armed Vessels of France, exactly as those Vessels treated the Vessels of the United States engaged in Commerce—
It seems proper, that the Connecticut should proceed as intended, or that her Men should be discharged. The effect which may be produced at the Isle of France by her carrying out the Treaty may be worth the expense of sending her. If no favourable effect should be produced, she would be of service in aiding the Ganges in the straits of Sunda.—and in Convoying back the American trade.
This is one of the things in the Navy Department which seems to require early attention. It is more than probable the French Government will have taken measures to restrain depredations on our Commerce from the Isle of France.—but it is uncertain whether their orders, if any have been given, may not have been intercepted, and it is also uncertain how far the orders from that Government will be regarded in the Isle of France, where the system has been to respect only those decrees of the French Nation, which promoted the Views of the ruling People of that Island. If the Connecticut goes on this Voyage, she will if depredations should have ceased on the part of Privateers from the Isle of France, return without delay. Should depredations continue, she will join the Ganges in the straits of Sunda, and after remaining there two or three months, return with the Ganges, and as many American Vessels under Convoy, as they may be able to collect.
[I have the honor to be with great respect, Sir, your most obt Servt.

(signed) Ben Stoddert]

